DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dally (US 10,528,864).

Referring to claims 1 and 8, Dally discloses a neural network module (fig.2A, neural network accelerator), comprising:
neuron (fig.2C, multiplier array 240);
a memory device (fig.2A, memory 205) storing a first buffer (fig.2C, buffer 235) storing first data for processing by the neuron in the neural network module; and wherein the neural network module:

perform second arithmetic operation (fig.2C, multiplier array 240 operation; fig.3B, next set of operation) by way of the neuron using the first operand obtained from the first buffer and a third operand (fig.2C, weight 230; fig.3B, next set of data).

As to claims 2-3 and 9-10, Dally discloses the module of claim 1, wherein the first data comprises input data to a neural network (fig.2A, CNN convolutional neural network), the second operand comprises first weight/input data (fig.2B, weight 230-1) associated with the neural network, and the third operand comprises second weight/input (fig.2B, weight 230-2) data associated with the neural network.

As to claims 4-5 and 11-12, Dally discloses the module of claim 1 comprises a first/second accumulator (fig.3A, accumulation array 340), and wherein the first/second accumulator accumulates a result (fig.3A, accumulator 340 output) of the first arithmetic operation with a first/second previously stored result (fig.3A, F*I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Sadowski (US 10,296,292).

As to claims 6-7 and 13-20, Dally discloses the module of claim 5 comprises power gating (28:56-64, gating operand input to multiplier) and accumulators (fig.3A, accumulators 340).
Sadowski discloses neural network application (1:62-65, neural networks) to power-gate/clock-gate (fig.3, gate 340 power 330 and clock 335) a bank (fig.3, ALU 310) of accumulators (fig.3, bit slices 311-315) including the first accumulator and the second accumulator when all accumulators in the bank of accumulators are not in use by the neuron and do not store partial sums needed by the neuron (abstract:11-15; 2:50-65, gated power/clock dynamically in bit slices).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
WO 2018/058,452 discloses clock gating neural network operation modules.
US 2008/0,095,751 discloses calculation of clock and power gating for integrated circuits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182